Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/382022. Claims 1-20 are canceled. Claims 21-40 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

	Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 21 is/are drawn to method (i.e., a process), claim(s) 35 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 28 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 21, 28, and 35 is/are drawn to one of the statutory categories of invention.
Claims 21-40 are directed to predicting a value estimate for a user who provides a service that involves moving among geographical regions. Specifically, the claims recite receiving, from a of a user, data indicating an anticipated time period during which the user is available to provide service; based on (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computing device, non-transitory computer-readable storage medium, processors, system merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computing device, non-transitory computer-readable storage medium, processors, system perform(s) the steps or functions of receiving, from a of a user, data indicating an anticipated time period during which the user is available to provide service; based on (i) a starting geographic region, and (ii) historical data associated with the starting geographic region, identifying one or more geographic regions to which the user is likely to travel during the time period, wherein the historical data includes data associated with past services; determining an estimated value for the time period based on the identified one or more geographic regions to which the user is likely to travel during the time period; and transmitting, to the user, data corresponding to the estimated value. The use of a processor/computer as a tool to implement the abstract idea and/or 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computing device, non-transitory computer-readable storage medium, processors, system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of predicting a value estimate for a user who provides a service that involves moving among geographical regions. As discussed above, taking the claim elements separately, the computing device, non-transitory computer-readable storage medium, processors, system perform(s) the steps or functions of receiving, from a of a user, data indicating an anticipated time period during which the user is available to provide service; based on (i) a starting geographic region, and (ii) historical data associated with the starting geographic region, identifying one or more geographic regions to which the user is likely to travel during the time period, wherein the historical data includes data associated with past services; determining an estimated value for the time period based on the identified 
As for dependent claims 22-27, 29-34, and 36-40 further describe the abstract idea of predicting a value estimate for a user who provides a service that involves moving among geographical regions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 21-40.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Demystifying Location Data Accuracy” describes “The always-there, always-on nature of mobile devices combined with the ability to determine precise location gives marketers the unprecedented ability to deliver relevant messages to consumers. Location data can enhance the entire marketing cycle — from developing an understanding of who consumers are, to understanding their context at the moment the message is displayed, and then measuring the impact of marketing programs. Location data, like all data, has its own nuances and issues. For a variety of reasons, the location data available in the mobile ad ecosystem is of varying quality. This paper explains some of the drivers of location data quality, how 
value to consumers or advertisers. Better location data results in more targeted audiences. Location data also becomes critical when dealing with attribution, for example, measuring how foot traffic in a retail outlet will be affected by a mobile ad campaign. With location data’s ability to show the direct impact of a mobile ad campaign on physical behavior, it offers the media industry a crucial connector of a
person’s online and offline activities”.

	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US 20150249905 A1 teaches similar invention which describes method of determining user's life change based on behavioral abnormality starts with processor receiving first location data and first proximity information from first mobile device. First proximity information includes identification of mobile devices within proximity sensitivity radius of first mobile device. Processor determines whether first location data and first proximity information are included in historical location data and historical proximity information, respectively, associated with first mobile device. When first location data and first proximity information is not included, processor determines whether subsequent location data and subsequent proximity information received from first mobile device over predetermined time period is included. Processor signals to monitor life change of user of first mobile device when subsequent location data and subsequent proximity information received from first mobile device over predetermined time period is not included in historical location data and historical proximity information, respectively, associated with first mobile device. Other embodiments are described. A method of determining a life change of a user of a first mobile device based on behavioral abnormality, the method comprising: receiving, by a processor, a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TAREK ELCHANTI/Primary Examiner, Art Unit 3621